I5t7-W
                                ELECTRONIC RECORD




COA #      02-13-00016-CR                        OFFENSE:        1.01


           Josey Wales Parks v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    County Criminal Court No. 9


DATE: 09/08/2014                   Publish: NO   TC CASE #:      1263051




                        IN THE COURT OF CRIMINAL APPEALS


         Josey Wales Parks v. The St:ate of
STYLE:   Texas                                        ccA.            ISM'M
                                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         KZfVSp)                                     JUDGE:

date:       e>Hl/S'/*Pir                             SIGNED:                          PC:

JUDGE:           fj>^ U*sU*i^                         PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD